Exhibit 10.1
1





Date: May 26, 2015


To: Hanan Gino


Re: Conditions of your Employment at Verint Systems Ltd. (the “Company”)
This letter agreement amends and restates, as of the date above, the basic terms
and conditions of your employment.
1.
Management of the Company compliments you on your decision to join us.



2.
Your position at the Company will be: President of CIS and CEO of Verint Systems
Ltd.

Your supervisor will give you a detailed description of your job.     
The Company may alter the tasks that you will be required to perform as part of
your job.
Your supervisor shall be: CEO of Verint Systems Inc.
Your supervisor may change in the future (due to organizational changes, etc.).
The date of commencement of your employment shall be February 17, 2013. Your
contract shall not be for a fixed period.
    
3.
During the term of your employment at the Company you shall not be entitled to
work for any other employer, nor to be involved in any other work or business
directly or indirectly, unless you receive the prior written consent of the
Company to such.



4.
Your monthly salary shall be the sum of NIS 101,970 (as of the date above),
which shall be paid in arrears on the first day of every month.

Your monthly salary includes the costs of travel to and from work, to the extent
that you are entitled to reimbursement of such.
Your monthly salary shall be updated in accordance with applicable Extension
Orders.
Taxes and mandatory payments under any law and optional deductions under this
Agreement shall be deducted from your salary and from any other consideration or
bonus. Unless otherwise expressly stated in this Agreement, your salary shall be
the basis for auxiliary payments, provisions, social rights, severance pay,
annual leave pay, sick pay, etc., to the extent required by law.



--------------------------------------------------------------------------------

                            2



5.
You shall be required to make yourself available to the Company during and
beyond ordinary business hours, to the extent that the conditions of your
employment and the needs of your job require such. It is agreed that you are to
be employed in a management position and therefore, in a position that requires
a special level of personal trust, and thus the provisions of the Hours of Work
and Rest Law, 5711-1951 shall not apply to you. Therefore, you shall not be
entitled to any additional consideration for overtime and/or for weekly days of
rest.



6.
The Company shall pay you convalescence pay, in accordance with the provisions
of the relevant Extension Order.



7.
The total number of vacation days to which you shall be entitled each year shall
be 23 days.

You shall be required to coordinate vacation times with your supervisor.
You shall be entitled to accrue vacation days up to the maximum number of
vacation days owing to you for two years of work. Should you exceed the above
quota, you shall redeem the balance by way of payment at the end of each
financial year.


8.
In the event that you are forced to be absent from work due to illness, the
Company shall pay your salary for up to 18 sick days each year, with a right of
accrual of 90 days, subject to presentation of a medical certificate acceptable
to the Company.



9.
The Company shall transfer payments for executive insurance coverage for a total
of 13.33% of your salary as defined in paragraph 4 above as follows:

•
8.33% shall be for severance pay

•
5% shall be for remuneration



In addition, the Company shall pay the appropriate sums for insurance of loss of
capacity to work, on your behalf, at a rate of at least 75% of your salary.





--------------------------------------------------------------------------------

                            3

The Company shall deduct the sum of 5% from your salary each month on account of
remuneration and transfer this sum to the executive insurance fund.


Nothing in the aforesaid shall prevent you from insuring your salary, in whole
or in part, in an alternative fund, in accordance with and subject to the
provisions of the Law Supervising Financial Services (Kupot Gemel) 2005. In the
event that you are not insured only in an executive insurance fund, upon signing
this letter agreement, you hereby request to continue your current insurance
allocation.


The Company’s payments as set forth above shall be on account of severance pay.


10.
The Company shall make the following monthly payments into a study fund at your
election:

•
    7.5% of your salary as defined in paragraph 4 above; and

•
    2.5% of your salary shall be deducted on a monthly basis for your portion of
the study fund, and shall be transferred into the fund by the Company.





11.
We hope to have many fruitful years of work together however, if our paths do
separate, we wish to set down some rules for termination of employment
relations:



The Company and you shall be entitled to terminate employment relations at any
time, upon 90 days’ prior notice.


Upon termination of your employment at the Company for any reason, you shall
transfer your job in an orderly fashion to such person as the Company may
instruct you, and you shall provide the Company with all documents, information,
equipment and material that reached you or that was prepared by you with respect
to your employment.





--------------------------------------------------------------------------------

                            4

In the event that you decide to terminate your employment with the Company under
circumstances that will not entitle you to severance pay, the Company will
consider, as an act of good faith, releasing the severance pay portion of the
executive insurance policy to you.


12.
We are pleased to inform you that the Company purchases extended health
insurance coverage for its employees from an insurance company. A copy of the
precise details of the policy, the extensions to it, and the conditions of it,
can be obtained from Human Resources. You have the option of purchasing extended
coverage for yourself and your family, at your expense, in accordance with the
conditions of the policy.



13.
Work procedures and employment conditions as set or amended by management from
time to time shall constitute an integral part of the conditions of your
employment. Furthermore, this employment contract shall be conditional upon you
obtaining and keeping the security vetting required for the purpose of
performance of your job, in accordance with the guidelines of the competent
security authorities and the Company’s policy.



14.
Your acceptance into the Company is conditional upon your signing a document
containing an undertaking to maintain confidentiality and not to harm rights, in
a form acceptable to the Company.

Yours truly,
/s/ Dganit Hassine-Zahavi
Dganit Hassine-Zahavi

SVP Human Resources
Verint Systems Ltd.
Company No. 512704867


I confirm that I have read and understood the contents of your letter, and I
agreed to the conditions of employment set out above.
 
   05-26-15        Hanan Gino                               56025075         /s/
Hanan Gino        
Date
Name of Employee         I.D. no.     Signature of Employee


